DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 04/08/2022 has been entered.  Claim(s) 1-20 remain pending in the application.  Applicant’s amendments to the Claim(s) have overcome every 112b rejection previously set forth in the Non-Final Office Action mailed 01/14/2022.
Response to Arguments
Applicant’s arguments, see pages 8-10, filed 04/08/2022, with respect to claim 1 and dependent claims 2-8 have been fully considered and are persuasive.  The rejection of claims 1-8 has been withdrawn. 
Election/Restrictions
Claims 1-3 and 6-8 are allowable. Claims 9-15 and 17-20, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I, II, and III, as set forth in the Office action mailed on 10/07/2021, is hereby withdrawn and claims 9-15 and 17-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ellen Schwab on 06/10/2022.
The application has been amended as follows: 
In claim 3, line 2, after “boundaries” please insert “, and further wherein the second microstructure has a second number of grain boundaries that is greater than the first number of grain boundaries”
Please cancel claim 4
Please cancel claim 5
In claim 6, line 1, please change “claim 5” to “claim 1”
In claim 7, line 1, please change “claim 5” to “claim 1”
In claim 15, line 3, after “boundaries” please insert “, wherein the core insert has an interface surface facing the bore surface, and further wherein cooling includes forming the second region such that the second microstructure includes a second number of grain boundaries that is greater than the first number of grain boundaries”
Please cancel claim 16
Allowable Subject Matter
Claims 1-3, 6-15, and 17-20 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 9, and 13 the prior art fails to teach or adequately suggest a wear-resistant component defining a bore, formed from aluminum, A380, A383, A360, ZA-8, ZA-12, or ZA-27 with the instantly claimed microstructure distribution, or a system or method for producing the component
In particular, the closest prior art, Adachi et al. (JP H10152731 A) herein Adachi, as discussed in the Non-Final rejection dated 01/14/2022, teaches a method of manufacturing an aluminum alloy with silicon crystals by cooling under pressure in a molding die, wherein the alloy has excellent wear resistance and is often used for engine blocks which the examiner notes would be expected to have bores and bore surfaces.  Adachi teaches a manufacturing method using an overlapping die pressure and an overlapping cooling rate.  Adachi however teaches the method specifically for a hypereutectic aluminum alloy wherein the cooling rate is chosen specifically because of the silicon content that defines the aluminum alloy as hypereutectic [0021-0022, Adachi].  The examiner submits that one of ordinary skill in the art would not have been motivated to use the manufacturing method of Adachi on aluminum, A380, A383, A360, ZA-8, ZA-12, or ZA-27 which the examiner notes are not hypereutectic aluminum alloys.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL XAVIER DUFFY whose telephone number is (571)272-2189. The examiner can normally be reached M-F 0800-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAXWELL XAVIER DUFFY/Examiner, Art Unit 1734                                                                                                                                                                                                        
/NICHOLAS A WANG/Primary Examiner, Art Unit 1734